Oo Oo nN KH OH FP WH HB

O° bw NH HP WH HP HN KH HN ee Be Re Re Re ee eee
Oo sa HN ON SP WY NYO KH CO ODO CO ~ HDB WDA HBR WHO NPO KK CO

Case 4:19-cr-00472-RM-JR Document 9 Filed 01/24/19 Page 1 of 1

ELIZABETH A. STRANGE

First Assistant United States Attorney
District of Arizona
BEVERLY K. ANDERSON
Assistant U.S. Attorney -

Arizona State Bar No. 010547
United States Courthouse

405 W. Congress Street, Suite 4800
Tucson, Arizona 85701

Telephone: 520-620-7300

Email: bev anderson @usdoj -ZOV
Attorneys for Plainti

A __ FILED
RECEIVED

 

 

LODGED
COPY

 

 

 

 

JAN 24 2019

 

 

 

CLERK U S DISTRICT COURT
BY DISTRICT OF ARIZONA 8
———~____ DEPUTY

 

 

 

 

_ IN THE UNITED STATES DISTRICT COURT
FOR THE DISTRICT OF ARIZONA

United States of America,
| Plaintiff,
VS.
Wei Sun, |
Defendant.

USAO#: 2019R01576

No. 19-08401-MJ

MOTION TO UNSEAL COMPLAINT
AND ARREST WARRANT

Lendl SZAL

 

 

 

The United States of America, by and through its undersigned counsel, and hereby |

moves this Honorable Court to enter an order unsealing the Complaint and Arrest Warrant

in this case for all purposes in view of the fact that the Defendant was arrested on Thursday,

January 24, 2019.

Respectfully submitted this 24th day of January, 2019.

,

ELIZABETH A. STRANGE
First Assistant.United States Attorney
Distrigt of Arizona

[

BEVERLY K. ANDERSON
Assistant U.S. Attorney

 

 
